Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 17, 2020

                                      No. 04-20-00393-CV

  SEGUNDO NAVARRO DRILLING, LTD., Lewis Petro Properties, Inc. and BP America
                        Production Company,
                             Appellants

                                                 v.

                               JUAN SALINAS RANCH, LTD.,
                                        Appellee

                  From the 111th Judicial District Court, Webb County, Texas
                             Trial Court No. 2013CV7000614D2
                        Honorable Monica Z. Notzon, Judge Presiding


                                         ORDER

       The court has considered appellants’ petition for a permissive appeal of an interlocutory
summary judgment order, appellee’s response, and appellants’ reply, as well as the appellate
record. We conclude that the order to be appealed (1) involves a controlling question of law as
to which there is substantial ground for difference of opinion, to wit: “whether the Lease is
perpetuated through production in paying quantities as a matter of law irrespective of whether a
breach of Article VI of the Lease occurred,” and (2) an immediate appeal from the order may
materially advance the ultimate termination of the litigation. See TEX. CIV. PRAC. & REM. CODE
ANN. § 51.014(d); see also TEX. R. APP. P. 28.3. Accordingly, we GRANT appellants’ petition
for permission to appeal from the trial court’s interlocutory order signed on July 21, 2020 with
respect to the designated question of law. A notice of appeal is deemed to have been filed by
appellants on the date of this order and the appeal will proceed as an accelerated appeal. See
TEX. R. APP. P. 28.3(k).

       The motions for extension of time by appellants to file the petition for permissive appeal
and by appellee to file a response, and the motion for leave by appellee to file an amended
response are GRANTED. See TEX. R. APP. P. 28.3(d).

       The Clerk of this Court is instructed to file a copy of this order with the District Clerk of
Webb County, Texas, and to serve a copy of this order on the trial court, the court reporter, and
counsel for all parties. See TEX. R. APP. P. 28.3(k).
        The appellants’ brief is due to be filed in this court no later than twenty (20) days from
the date of this order.


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of November, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court